DETAILED ACTION
Applicant’s amendment of November 16, 2020 overcomes the following:
Specification objections
Claims 1-7 and 12-13 interpretation under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph

Applicant has amended claims 1-13. Claims 1-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for reasons indicated below.
Claim 1, Ln. 4 now recites the limitation “receive information captured from more than one modality”.
Pars. [0011, 18-19, 20-21, 68, 166, 168, 170, 175, 178, 183, 189, and 197] of the Specification of the instant application indicate “…receiving more than one modality”, respectively. Par. [0051] of the Specification of the instant application also indicates that 
For examination purposes examiner has interpreted the claimed “receive information captured from more than one modality”, as “receiving more than one modality, comprising: various types of equipment or probes used to acquire information for the task to be performed”, respectively.
Claim 1, Ln. 5-6 now recite the limitation “an initial training performed in accordance with the processing task to be performed”. The recited “the processing task to be performed” has no antecedent basis.
Claim 1, Ln. 5-6 and 14-15 now recite the limitations “an initial training performed in accordance with the processing task to be performed” and “an initial training performed in accordance with a processing task to be performed”, respectively. Additionally, claim 1, Ln. 28-29 now recite the limitation “the initial training performed in accordance with the processing task to be performed”. However, the examiner cannot clearly ascertain whether the claimed “the initial training performed in accordance with the processing task to be performed” encompasses embodiments related to the claimed “an initial training performed in accordance with the processing task to be performed” and “an initial training performed in accordance with a processing task to be performed”, or both, rendering the claim indefinite. 
an initial training performed in accordance with the processing task to be performed” and “an initial training performed in accordance with a processing task to be performed”, as “an initial training performed in accordance with a processing task to be performed” and “the initial training performed in accordance with the processing task to be performed”, respectively.
Claims 2-7 and 13 are rejected by virtue of dependent upon rejected base claim 1.
Claim 8, Ln. 7-8 now recite the limitation “an initial training performed in accordance with the processing task to be performed”. The recited “the processing task to be performed” has no antecedent basis.
Claim 8, Ln. 7-8 and 15 now recite the limitations “an initial training performed in accordance with the processing task to be performed” and “an initial training performed in accordance with the processing task to be performed”, respectively. Additionally, claim 8, Ln. 27-28 now recite the limitation “the initial training performed in accordance with the processing task to be performed”. However, the examiner cannot clearly ascertain whether the claimed “the initial training performed in accordance with the processing task to be performed” encompasses embodiments related to the claimed “an initial training performed in accordance with the processing task to be performed” and “an initial training performed in accordance with a processing task to be performed”, or both, rendering the claim indefinite. 
For examination purposes examiner has interpreted the claimed “an initial training performed in accordance with the processing task to be performed” and “an an initial training performed in accordance with a processing task to be performed” and “the initial training performed in accordance with the processing task to be performed”, respectively.
Independent amended claims 9-12 now recite similar feature limitations as independent amended claims 1 and 8 above and are rejected for the same reasons as indicated above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668